Citation Nr: 0837325	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-30 343	)	DATE
	)
	SUPPLEMENTAL REMAND	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from November 1981 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In February 2003, the veteran was awarded service connection 
for a low back disability that has been characterized as 
degenerative disc disease of the lumbar spine with lumbar 
strain.  Initially a 10 percent rating was assigned for the 
low back disability.  In November 2004, the rating was 
increased to 20 percent.  The veteran appealed the initial 
ratings assigned in those decisions.  In August 2007, the 
Board remanded the low back disability claim for further 
development.  The remand included a request for the veteran 
to undergo VA examination in connection with the claim in 
order to determine the current level of severity.  The Board 
also requested that any temporary files be located and 
associated with the claims file.

While the claims file was physically at the Board for 
appellate review of the low back claim, the RO created a 
temporary folder wherein the documents pertinent to the TDIU 
claim were located.  In April 2006, the appeal of the TDIU 
denial was certified to the Board and the temporary folder 
was forwarded to the Board so that the two issues on appeal 
could be merged into one file.  The temporary folder was 
never merged with the claims file prior to the August 2007 
remand.  The temporary file was apparently somewhere at the 
Board when the 2007 remand was issued, but it was not with 
the claims file.  

In September 2008, after the claims file had been forwarded 
to the Appeals Management Center (AMC) for compliance with 
the August 2007 remand, the temporary folder was located.  

A supplemental decision or remand is appropriate when the 
Board fails to address an issue that is properly on appeal.  
Thus, herein, the Board will address solely the issue of 
entitlement to a TDIU rating in order to supplement the 
August 2007 remand.

The veteran primarily contends that he is unemployable as a 
result of his service-connected low back disability.  This is 
the veteran's sole service-connected disability.  As noted 
above, the low back claim has been remanded for further 
development including the scheduling of a VA examination.  
Because the information obtained in the development of the 
low back claim may have a bearing on the veteran's 
entitlement to a TDIU rating, it follows that, any Board 
action on that claim would be premature.  Therefore, the 
Board will defer consideration of the TDIU issue and remand 
the claim for re-adjudication in conjunction with the low 
back claim.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Associate the temporary folder with 
the claims file.

2.  After undertaking the development set 
forth in the August 2007 remand, as well 
as any other development deemed 
appropriate, re-adjudicate the issues on 
appeal, including entitlement to a TDIU 
rating.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

